COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bray and Annunziata
Argued at Alexandria, Virginia


DUANE SCOTT BOYCE
                                         MEMORANDUM OPINION * BY
v.   Record No. 1463-99-4        CHIEF JUDGE JOHANNA L. FITZPATRICK
                                               JUNE 27, 2000
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                   James W. Haley, Jr., Judge

          Elwood Earl Sanders, Jr., Appellate Defender
          (Public Defender Commission, on brief), for
          appellant.

          Richard B. Smith, Senior Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.

     Duane Scott Boyce (appellant) was convicted in a jury trial

of six felonies, including attempted capital murder, breaking and

entering with the intent to commit murder, use of a firearm in

the commission of attempted murder, attempted robbery, possession

of a firearm by a convicted felon, and breaking and entering.    On

appeal, he argues that he was denied his constitutional right to

confront the witnesses against him when the trial court denied

his request to impeach a Commonwealth witness with evidence of

the witness' prior juvenile felonies.   Because we conclude that

appellant did not properly preserve his constitutional challenge

under Rule 5A:18, appellant's convictions are affirmed.


     *
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     Prior to trial, the Commonwealth filed a motion in limine to

preclude defense counsel from cross-examining Douglas Shields,

one of the co-defendants and a witness for the Commonwealth,

about his juvenile adjudications, in an attempt to impeach his

general credibility.   Shields was nineteen at the time of

appellant's trial.   Following argument, the trial court concluded

that defense counsel could not question Shields about his

juvenile adjudications.   However, the trial court allowed defense

counsel to introduce evidence that Shields had pled guilty to

four felonies involved in this case.
     On appeal, appellant contends that he was denied his

constitutional right to confront the witnesses against him.    He

conceded in his petition for appeal that he did not raise the

Confrontation Clause argument in the trial court.     However, he

argues that the issue was properly preserved because the

Commonwealth's motion was based upon a Confrontation Clause case

and defense counsel relied upon another circuit court case that

mentioned the Confrontation Clause.    We disagree.

     Rule 5A:18 provides, in pertinent part:

          No ruling of the trial court . . . will be
          considered as a basis for reversal unless
          the objection was stated together with the
          grounds therefor at the time of the ruling,
          except for good cause shown or to enable the
          Court of Appeals to attain the ends of
          justice.

"The primary function of Rule 5A:18 is to alert the trial judge

to possible error so that the judge may consider the issue

intelligently and take any corrective actions necessary to avoid




                                 2
unnecessary appeals, reversals and mistrials."     Martin v.

Commonwealth, 13 Va. App. 524, 530, 414 S.E.2d 401, 404 (1992).

     In the present case, defense counsel did not raise the

Confrontation Clause challenge in any of the proceedings below

and, thus, he is barred from raising it for the first time on

appeal.   See Rule 5A:18.   Contrary to appellant's argument, the

mere reference to a case decision is insufficient to properly

preserve the issue.   "A case can often be cited for numerous

propositions, and the trial court is not required to determine
sua sponte what argument a party may be entitled to make under a

given case."   Morgen Indus., Inc. v. Vaughan, 252 Va. 60, 67, 471

S.E.2d 489, 494 (1996) (applying Rule 5:25).

     Additionally, we find no reasons to invoke the "ends of

justice" exception to Rule 5A:18.     "[T]he ends of justice

exception is narrow and is to be used sparingly . . . ."       Brown

v. Commonwealth, 8 Va. App. 126, 132, 380 S.E.2d 8, 11 (1989).

"In order to avail oneself of the exception, a defendant must

affirmatively show that a miscarriage of justice has occurred,

not that a miscarriage might have occurred."     Redman v.

Commonwealth, 25 Va. App. 215, 221, 487 S.E.2d 269, 272 (1997).

Here, appellant concedes that his trial counsel did not raise the

Confrontation Clause argument in the trial court.    Our review of

the record does not show affirmatively that a miscarriage of

justice occurred and, therefore, provides insufficient grounds

for invocation of the ends of justice exception.    Accordingly,

appellant's convictions are affirmed.

                                                Affirmed.




                                  3
4